                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           Ndubisi Ezeolu - SBN 256834
                                                                                                         2 ndubisi.ezeolu@tuckerellis.com
                                                                                                           Juan A. Aragon - SBN 313461
                                                                                                         3 juan.aragon@tuckerellis.com
                                                                                                           515 South Flower Street
                                                                                                         4 Forty-Second Floor
                                                                                                           Los Angeles, CA 90071
                                                                                                         5 Telephone:      213.430.3400
                                                                                                           Facsimile:      213.430.3409
                                                                                                         6
                                                                                                           Attorneys for Plaintiff JEB GROUP, INC. dba MOTEK
                                                                                                         7 TECHNOLOGIES
                                                                                                         8
                                                                                                         9                      UNITED STATES DISTRICT COURT
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        11 JEB GROUP, INC. dba MOTEK                )   Case No. 2:19-cv-04230 (AGRx)
                                                                                                           TECHNOLOGIES                             )
                                                                                                        12                                          )   Assigned to Hon. Cormac J. Carney
                                                                                                                             Plaintiff,             )   Department: 7C
TUCKER ELLIS LLP




                                                                                                        13                                          )
                                                                                                                  v.                                )
                                                                                                        14                                          )   STIPULATED PROTECTIVE ORDER
                                                                                                           GERARDO SAN JOSE III, an individual;     )
                                                                                                        15 LAWRENCE GOMEZ, an individual;           )
                                                                                                           JESS RAMIREZ, an individual; HMBL,       )
                                                                                                        16 INC., a Delaware Corporation; and DOES   )
                                                                                                           1-10, inclusive                          )
                                                                                                        17                                          )
                                                                                                                             Defendants.            )   Complaint Filed: May 15, 2019
                                                                                                        18                                          )
                                                                                                                                                    )
                                                                                                        19                                          )
                                                                                                                                                    )
                                                                                                        20                                          )
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                    1
                                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                         1 1.     A. PURPOSES AND LIMITATIONS
                                                                                                         2        Discovery in this action is likely to involve production of confidential, proprietary,
                                                                                                         3 or private information for which special protection from public disclosure and from use
                                                                                                         4 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
                                                                                                         5 parties hereby stipulate to and petition the Court to enter the following Stipulated
                                                                                                         6 Protective Order. The parties acknowledge that this Order does not confer blanket
                                                                                                         7 protections on all disclosures or responses to discovery and that the protection it affords
                                                                                                         8 from public disclosure and use extends only to the limited information or items that are
                                                                                                         9 entitled to confidential treatment under the applicable legal principles. The parties further
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
                                                                                                        11 does not entitle them to file confidential information under seal; Civil Local Rule 79-5
                                                                                                        12 sets forth the procedures that must be followed and the standards that will be applied
TUCKER ELLIS LLP




                                                                                                        13 when a party seeks permission from the court to file material under seal.
                                                                                                        14        B. GOOD CAUSE STATEMENT
                                                                                                        15        This action is likely to involve trade secrets, customer and pricing lists and other
                                                                                                        16 valuable research, development, commercial, financial, technical and/or proprietary
                                                                                                        17 information for which special protection from public disclosure and from use for any
                                                                                                        18 purpose other than prosecution of this action is warranted. Such confidential and
                                                                                                        19 proprietary materials and information consist of, among other things, confidential
                                                                                                        20 business or financial information, information regarding confidential business practices,
                                                                                                        21 manufacturing processes, engineering information or other confidential research,
                                                                                                        22 development, or commercial information (including information implicating privacy
                                                                                                        23 rights of third parties), otherwise generally unavailable to the public, or which may be
                                                                                                        24 privileged or otherwise protected from disclosure under state or federal statutes, court
                                                                                                        25 rules, case decisions, or common law. Accordingly, to expedite the flow of information,
                                                                                                        26 to facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                                                                                                        27 to adequately protect information the parties are entitled to keep confidential, to ensure
                                                                                                        28 that the parties are permitted reasonable necessary uses of such material in preparation

                                                                                                                                                         2
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                         1 for and in the conduct of trial, to address their handling at the end of the litigation, and
                                                                                                         2 serve the ends of justice, a protective order for such information is justified in this matter.
                                                                                                         3 It is the intent of the parties that information will not be designated as confidential for
                                                                                                         4 tactical reasons and that nothing be so designated without a good faith belief that it has
                                                                                                         5 been maintained in a confidential, non-public manner, and there is good cause why it
                                                                                                         6 should not be part of the public record of this case.
                                                                                                         7 2.     DEFINITIONS
                                                                                                         8        2.1    Action: means the above-entitled proceeding.
                                                                                                         9        2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 information or items under this Order.
                                                                                                        11        2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
                                                                                                        12 is generated, stored or maintained) or tangible things that qualify for protection under
TUCKER ELLIS LLP




                                                                                                        13 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
                                                                                                        14        2.4    Counsel: Outside Counsel of Record and In-House Counsel (as well as their
                                                                                                        15 support staff).
                                                                                                        16        2.5    Designating Party: a Party or Non-Party that designates information or items
                                                                                                        17 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL,” or
                                                                                                        18 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                                                                                                        19        2.6    Disclosure or Discovery Material: all items or information, regardless of the
                                                                                                        20 medium or manner in which it is generated, stored, or maintained (including, among other
                                                                                                        21 things, testimony, transcripts, and tangible things), that are produced or generated in
                                                                                                        22 disclosures or responses to discovery in this matter.
                                                                                                        23        2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                                        24 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                                                                                        25 expert witness or as a consultant in this Action.
                                                                                                        26        2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
                                                                                                        27 or Items: extremely sensitive “Confidential Information or Items,” disclosure of which to
                                                                                                        28 another Party or Non-Party would create a substantial risk of serious harm that could not

                                                                                                                                                          3
                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                         1 be avoided by less restrictive means.
                                                                                                         2        2.9     In-House Counsel: attorneys who are employees of a party to this Action. In-
                                                                                                         3 House Counsel does not include Outside Counsel of Record or any other outside counsel.
                                                                                                         4        2.10 Non-Party: any natural person, partnership, corporation, association, or other
                                                                                                         5 legal entity not named as a Party to this action.
                                                                                                         6        2.11 Outside Counsel of Record: attorneys who are not employees of a party to
                                                                                                         7 this Action but are retained to represent or advise a party to this Action and have appeared
                                                                                                         8 in this Action on behalf of that party or are affiliated with a law firm which has appeared
                                                                                                         9 on behalf of that party, and includes support staff.
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10        2.12 Party:      any party to this Action, including all of its officers, directors,
                                                                                                        11 employees, consultants, retained experts, and Outside Counsel of Record (and their support
                                                                                                        12 staffs).
TUCKER ELLIS LLP




                                                                                                        13        2.13 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                                                                                                        14 Material in this Action.
                                                                                                        15        2.14 Professional Vendors: persons or entities that provide litigation support
                                                                                                        16 services     (e.g.,   photocopying,   videotaping,     translating,   preparing   exhibits   or
                                                                                                        17 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                                                                                        18 their employees and subcontractors.
                                                                                                        19        2.15 Protected Material: any Disclosure or Discovery Material that is designated
                                                                                                        20 as “CONFIDENTIAL,” ” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                                        21 ONLY.”
                                                                                                        22        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from
                                                                                                        23 a Producing Party.
                                                                                                        24 3.     SCOPE
                                                                                                        25        The protections conferred by this Stipulation and Order cover not only Protected
                                                                                                        26 Material (as defined above), but also (1) any information copied or extracted from
                                                                                                        27 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                                                                                        28

                                                                                                                                                         4
                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                         1 Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
                                                                                                         2 that might reveal Protected Material.
                                                                                                         3        Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                                         4 judge. This Order does not govern the use of Protected Material at trial.
                                                                                                         5 4.     DURATION
                                                                                                         6        Even after final disposition of this litigation, the confidentiality obligations imposed
                                                                                                         7 by this Order shall remain in effect until a Designating Party agrees otherwise in writing
                                                                                                         8 or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
                                                                                                         9 dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
                                                                                                        11 trials, or reviews of this Action, including the time limits for filing any motions or
                                                                                                        12 applications for extension of time pursuant to applicable law.
TUCKER ELLIS LLP




                                                                                                        13 5.     DESIGNATING PROTECTED MATERIAL
                                                                                                        14        5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
                                                                                                        15 Party or Non-Party that designates information or items for protection under this Order
                                                                                                        16 must take care to limit any such designation to specific material that qualifies under the
                                                                                                        17 appropriate standards. The Designating Party must designate for protection only those parts
                                                                                                        18 of material, documents, items, or oral or written communications that qualify so that other
                                                                                                        19 portions of the material, documents, items, or communications for which protection is not
                                                                                                        20 warranted are not swept unjustifiably within the ambit of this Order.
                                                                                                        21        Mass, indiscriminate, or routinized designations are prohibited. Designations that
                                                                                                        22 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
                                                                                                        23 to unnecessarily encumber the case development process or to impose unnecessary
                                                                                                        24 expenses and burdens on other parties) may expose the Designating Party to sanctions.
                                                                                                        25        If it comes to a Designating Party’s attention that information or items that it
                                                                                                        26 designated for protection do not qualify for protection, that Designating Party must
                                                                                                        27 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                                        28        5.2    Manner and Timing of Designations. Except as otherwise provided in this

                                                                                                                                                          5
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                         1 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                                                                                                         2 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
                                                                                                         3 must be clearly so designated before the material is disclosed or produced.
                                                                                                         4        Designation in conformity with this Order requires:
                                                                                                         5        (a) for information in documentary form (e.g., paper or electronic documents, but
                                                                                                         6 excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                                                                         7 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
                                                                                                         8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains protected
                                                                                                         9 material. If only a portion or portions of the material on a page qualifies for protection, the
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                                                                        11 appropriate markings in the margins).
                                                                                                        12        A Party or Non-Party that makes original documents available for inspection need
TUCKER ELLIS LLP




                                                                                                        13 not designate them for protection until after the inspecting Party has indicated which
                                                                                                        14 documents it would like copied and produced. During the inspection and before the
                                                                                                        15 designation, all of the material made available for inspection shall be deemed
                                                                                                        16 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                                                        17 copied and produced, the Producing Party must determine which documents, or portions
                                                                                                        18 thereof, qualify for protection under this Order. Then, before producing the specified
                                                                                                        19 documents, the Producing Party must affix the appropriate legend (“CONFIDENTIAL” or
                                                                                                        20 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains
                                                                                                        21 Protected Material. If only a portion or portions of the material on a page qualifies for
                                                                                                        22 protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
                                                                                                        23 making appropriate markings in the margins).
                                                                                                        24        (b) for testimony given in depositions that the Designating Party identify the
                                                                                                        25 Disclosure or Discovery Material on the record, before the close of the deposition all
                                                                                                        26 protected testimony.
                                                                                                        27        (c) for information produced in some form other than documentary and for any other
                                                                                                        28 tangible items, that the Producing Party affix in a prominent place on the exterior of the

                                                                                                                                                          6
                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                         1 container or containers in which the information is stored the legend “CONFIDENTIAL”
                                                                                                         2 or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or
                                                                                                         3 portions of the information warrants protection, the Producing Party, to the extent
                                                                                                         4 practicable, shall identify the protected portion(s).
                                                                                                         5        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                                                                                         6 to designate qualified information or items does not, standing alone, waive the Designating
                                                                                                         7 Party’s right to secure protection under this Order for such material. Upon timely correction
                                                                                                         8 of a designation, the Receiving Party must make reasonable efforts to assure that the
                                                                                                         9 material is treated in accordance with the provisions of this Order.
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                        11        6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
                                                                                                        12 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
TUCKER ELLIS LLP




                                                                                                        13        6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                                                                                        14 process under Local Rule 37.1, et seq. If the parties fail to reach an agreement regarding
                                                                                                        15 the designations within 14 days of the Challenging Party’s Local Rule 37.1 letter requesting
                                                                                                        16 a conference of counsel, then the Designating Party must bring a motion for a protective
                                                                                                        17 order to preserve the designation of confidentiality.
                                                                                                        18        If the Designating Party does not bring a motion for a protective order within 14
                                                                                                        19 days of the Challenging Party’s Local Rule 37.1 letter requesting a conference of counsel,
                                                                                                        20 then the confidential designation is deemed waived or withdrawn, and the challenged
                                                                                                        21 document will no longer be deemed Protected Material.
                                                                                                        22        6.3    Joint Stipulation. Any Designating Party’s motion for protective order
                                                                                                        23 submitted to the Court shall be via a joint stipulation pursuant to Local Rule 37.2.
                                                                                                        24        6.4    The burden of persuasion in any such challenge proceeding shall be on the
                                                                                                        25 Designating Party. Frivolous designations, and those made for an improper purpose (e.g.,
                                                                                                        26 to harass or impose unnecessary expenses and burdens on other parties) may expose the
                                                                                                        27 Designating Party to sanctions. Frivolous challenges, and those made for an improper
                                                                                                        28 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                                                                                                                                                          7
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                         1 expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                                                                                                         2 withdrawn the confidentiality designation, all parties shall continue to afford the material
                                                                                                         3 in question the level of protection to which it is entitled under the Producing Party’s
                                                                                                         4 designation until the Court rules on the challenge.
                                                                                                         5 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                         6        7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                                                         7 disclosed or produced by another Party or by a Non-Party in connection with this Action
                                                                                                         8 only for prosecuting, defending, or attempting to settle this Action. Such Protected Material
                                                                                                         9 may be disclosed only to the categories of persons and under the conditions described in
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 this Order. When the Action has been terminated, a Receiving Party must comply with the
                                                                                                        11 provisions of section 13 below (FINAL DISPOSITION).
                                                                                                        12        Protected Material must be stored and maintained by a Receiving Party at a location
TUCKER ELLIS LLP




                                                                                                        13 and in a secure manner that ensures that access is limited to the persons authorized under
                                                                                                        14 this Order.
                                                                                                        15        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                                        16 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                                                                                                        17 may disclose any information or item designated “CONFIDENTIAL” only to:
                                                                                                        18        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                                                        19 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                                                                        20 disclose the information for this Action;
                                                                                                        21        (b) the officers, directors, and employees (including In-House Counsel) of the
                                                                                                        22 Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                                                        23        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                                                                                                        24 reasonably necessary for this Action and who have signed the “Acknowledgment and
                                                                                                        25 Agreement to Be Bound” (Exhibit A);
                                                                                                        26        (d) the court and its personnel;
                                                                                                        27        (e) court reporters and their staff;
                                                                                                        28        (f) professional jury or trial consultants, mock jurors, and Professional Vendors to

                                                                                                                                                         8
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                         1 whom disclosure is reasonably necessary for this Action and who have signed the
                                                                                                         2 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                         3        (g) the author or recipient of a document containing the information or a custodian
                                                                                                         4 or other person who otherwise possessed or knew the information;
                                                                                                         5        (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
                                                                                                         6 whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
                                                                                                         7 witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to
                                                                                                         8 keep any confidential information unless they sign the “Acknowledgment and Agreement
                                                                                                         9 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
                                                                                                        11 Protected Material may be separately bound by the court reporter and may not be disclosed
                                                                                                        12 to anyone except as permitted under this Stipulated Protective Order;
TUCKER ELLIS LLP




                                                                                                        13        (i)    in preparation for deposition or trial testimony, witnesses and attorneys of
                                                                                                        14 witnesses in the Action to whom disclosure is reasonably necessary provided: (1) the
                                                                                                        15 potential witness or deponent is requested to sign the form attached as Exhibit 1 hereto;
                                                                                                        16 and (2) they will not be permitted to keep any confidential information unless they sign the
                                                                                                        17 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by
                                                                                                        18 the Designating Party or ordered by the court; and
                                                                                                        19        (j) any mediator or settlement officer, and their supporting personnel, mutually
                                                                                                        20 agreed upon by any of the parties engaged in settlement discussions.
                                                                                                        21        7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                                                                                        22 Information or Items. Unless otherwise ordered by the court or permitted in writing by the
                                                                                                        23 Designating Party, a Receiving Party may disclose any information or item designated
                                                                                                        24 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
                                                                                                        25        (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                                                                                                        26 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                                                                        27 disclose the information for this litigation and who have signed the “Acknowledgment and
                                                                                                        28 Agreement to Be Bound” that is attached hereto as Exhibit A;

                                                                                                                                                         9
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                         1        (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                                                                                                         2 reasonably necessary for this Action and who have signed the “Acknowledgment and
                                                                                                         3 Agreement to Be Bound” (Exhibit A);
                                                                                                         4        (c) the court and its personnel;
                                                                                                         5        (d) court reporters and their staff;
                                                                                                         6        (e) professional jury or trial consultants, mock jurors, and Professional Vendors to
                                                                                                         7        whom disclosure is reasonably necessary for this Action and who have signed the
                                                                                                         8        “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
                                                                                                         9        (f) the author or recipient of a document containing the information or a custodian
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10        or other person who otherwise possessed or knew the information.
                                                                                                        11        7.4 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or
                                                                                                        12 items may be disclosed to an Expert without disclosure of the identity of the Expert as long
TUCKER ELLIS LLP




                                                                                                        13 as the Expert is not a current officer, director, or employee of a competitor of a Party or
                                                                                                        14 anticipated to become one.
                                                                                                        15 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                                                        16 OTHER LITIGATION
                                                                                                        17        If a Party is served with a subpoena or a court order issued in other litigation that
                                                                                                        18 compels disclosure of any information or items designated in this Action as
                                                                                                        19 “CONFIDENTIAL,” L” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                                                                                        20 that Party must:
                                                                                                        21        (a) promptly notify in writing the Designating Party. Such notification shall include
                                                                                                        22 a copy of the subpoena or court order;
                                                                                                        23        (b) promptly notify in writing the party who caused the subpoena or order to issue
                                                                                                        24 in the other litigation that some or all of the material covered by the subpoena or order is
                                                                                                        25 subject to this Protective Order. Such notification shall include a copy of this Stipulated
                                                                                                        26 Protective Order; and
                                                                                                        27        (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                                                                                                        28 Designating Party whose Protected Material may be affected.

                                                                                                                                                         10
                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                         1        If the Designating Party timely seeks a protective order, the Party served with the
                                                                                                         2 subpoena or court order shall not produce any information designated in this action as
                                                                                                         3 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                                                                                         4 before a determination by the court from which the subpoena or order issued, unless the
                                                                                                         5 Party has obtained the Designating Party’s permission. The Designating Party shall bear
                                                                                                         6 the burden and expense of seeking protection in that court of its confidential material and
                                                                                                         7 nothing in these provisions should be construed as authorizing or encouraging a Receiving
                                                                                                         8 Party in this Action to disobey a lawful directive from another court.
                                                                                                         9 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 THIS LITIGATION
                                                                                                        11        (a) The terms of this Order are applicable to information produced by a Non-Party
                                                                                                        12 in this Action and designated as “CONFIDENTIAL” ” or “HIGHLY CONFIDENTIAL –
TUCKER ELLIS LLP




                                                                                                        13 ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection
                                                                                                        14 with this litigation is protected by the remedies and relief provided by this Order. Nothing
                                                                                                        15 in these provisions should be construed as prohibiting a Non-Party from seeking additional
                                                                                                        16 protections.
                                                                                                        17        (b) In the event that a Party is required, by a valid discovery request, to produce a
                                                                                                        18 Non-Party’s confidential information in its possession, and the Party is subject to an
                                                                                                        19 agreement with the Non-Party not to produce the Non-Party’s confidential information,
                                                                                                        20 then the Party shall:
                                                                                                        21                 (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                                                                        22 some or all of the information requested is subject to a confidentiality agreement with a
                                                                                                        23 Non-Party;
                                                                                                        24                 (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                                                                                        25 Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                                                                        26 description of the information requested; and
                                                                                                        27                 (3) make the information requested available for inspection by the Non-Party,
                                                                                                        28 if requested.

                                                                                                                                                          11
                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                         1        (c) If the Non-Party fails to seek a protective order from this court within 14 days
                                                                                                         2 of receiving the notice and accompanying information, the Receiving Party may produce
                                                                                                         3 the Non-Party’s confidential information responsive to the discovery request. If the Non-
                                                                                                         4 Party timely seeks a protective order, the Receiving Party shall not produce any
                                                                                                         5 information in its possession or control that is subject to the confidentiality agreement with
                                                                                                         6 the Non-Party before a determination by the court. Absent a court order to the contrary,
                                                                                                         7 the Non-Party shall bear the burden and expense of seeking protection in this court of its
                                                                                                         8 Protected Material.
                                                                                                         9 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                                        11 Protected Material to any person or in any circumstance not authorized under this
                                                                                                        12 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
TUCKER ELLIS LLP




                                                                                                        13 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                                                                                                        14 unauthorized copies of the Protected Material, (c) inform the person or persons to whom
                                                                                                        15 unauthorized disclosures were made of all the terms of this Order, and (d) request such
                                                                                                        16 person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
                                                                                                        17 attached hereto as Exhibit A.
                                                                                                        18 11.    INADVERTENT          PRODUCTION          OF    PRIVILEGED        OR     OTHERWISE
                                                                                                        19 PROTECTED MATERIAL
                                                                                                        20        When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                                                                                        21 produced material is subject to a claim of privilege or other protection, the obligations of
                                                                                                        22 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
                                                                                                        23 This provision is not intended to modify whatever procedure may be established in an e-
                                                                                                        24 discovery order that provides for production without prior privilege review. Pursuant to
                                                                                                        25 Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
                                                                                                        26 effect of disclosure of a communication or information covered by the attorney-client
                                                                                                        27 privilege or work product protection, the parties may incorporate their agreement in the
                                                                                                        28 stipulated protective order submitted to the court.

                                                                                                                                                         12
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                         1 12.    MISCELLANEOUS
                                                                                                         2        12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
                                                                                                         3 to seek its modification by the Court in the future.
                                                                                                         4        12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
                                                                                                         5 Order no Party waives any right it otherwise would have to object to disclosing or
                                                                                                         6 producing any information or item on any ground not addressed in this Stipulated
                                                                                                         7 Protective Order. Similarly, no Party waives any right to object on any ground to use in
                                                                                                         8 evidence of any of the material covered by this Protective Order.
                                                                                                         9        12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                                                                                                        11 under seal pursuant to a court order authorizing the sealing of the specific Protected
                                                                                                        12 Material at issue. If a Party’s request to file Protected Material under seal is denied by the
TUCKER ELLIS LLP




                                                                                                        13 court, then the Receiving Party may file the information in the public record unless
                                                                                                        14 otherwise instructed by the court.
                                                                                                        15 13.    FINAL DISPOSITION
                                                                                                        16        After the final disposition of this Action, as defined in paragraph 4, within 60 days
                                                                                                        17 of a written request by the Designating Party, each Receiving Party must return all
                                                                                                        18 Protected Material to the Producing Party or destroy such material. As used in this
                                                                                                        19 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                                        20 summaries, and any other format reproducing or capturing any of the Protected Material.
                                                                                                        21 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
                                                                                                        22 a written certification to the Producing Party (and, if not the same person or entity, to the
                                                                                                        23 Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                                                                                        24 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
                                                                                                        25 the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
                                                                                                        26 other format reproducing or capturing any of the Protected Material. Notwithstanding this
                                                                                                        27 provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
                                                                                                        28 trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and

                                                                                                                                                         13
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                        1 trial exhibits, expert reports, attorney work product, and consultant and expert work
                                                                                                        2 product, even if such materials contain Protected Material. Any such archival copies that
                                                                                                        3 contain or constitute Protected Material remain subject to this Protective Order as set forth
                                                                                                        4 in Section 4.
                                                                                                        5 14.    Any violation of this Order may be punished by any and all appropriate measures
                                                                                                        6 including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                                                        7
                                                                                                        8
                                                                                                        9 DATED: April 13, 2020                         Tucker Ellis LLP
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10
                                                                                                        11                                              By:    /s/ Juan A. Aragon
                                                                                                        12                                                    Ndubisi A. Ezeolu
                                                                                                                                                              dubisi.ezeolu@tuckerellis.com
TUCKER ELLIS LLP




                                                                                                        13                                                    Juan A. Aragon
                                                                                                                                                              juan.aragon@tuckerellis.com
                                                                                                        14                                                    Attorneys for Plaintiff JEB GROUP,
                                                                                                                                                              INC. dba MOTEK
                                                                                                        15                                                    TECHNOLOGIES
                                                                                                        16
                                                                                                        17 DATED: April 13, 2020                        Levinson Arshonsky & Kurtz, LLP
                                                                                                        18
                                                                                                        19
                                                                                                                                                        By:         /s/
                                                                                                        20                                                    Jennifer R. Komsky
                                                                                                                                                              jkomsky@laklawyers.com
                                                                                                        21                                                    David Krol
                                                                                                                                                              dkrol@laklawyers.com
                                                                                                        22                                                    Attorneys for Defendants
                                                                                                                                                              GERARDO SAN JOSE III,
                                                                                                        23                                                    LAWRENCE GOMEZ, JESS
                                                                                                                                                              RAMIREZ; HMBL, INC.
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                       14
                                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                         1                                          EXHIBIT A
                                                                                                         2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                                         3
                                                                                                         4        I,   _____________________________            [print   or    type    full   name],    of
                                                                                                         5 _________________ [print or type full address], declare under penalty of perjury that I
                                                                                                         6 have read in its entirety and understand the Stipulated Protective Order that was issued by
                                                                                                         7 the United States District Court for the Central District of California on April ___, 2020,
                                                                                                         8 in the case of JEB Group, Inc. v. Gerardo San Jose III et al, USDC, Central District of
                                                                                                         9 California, Case No. 2:19-cv-04230-CJC-AGR. I agree to comply with and to be bound by
                   Chicago Ƈ Cleveland Ƈ Columbus Ƈ Houston Ƈ Los Angeles Ƈ San Francisco Ƈ St. Louis




                                                                                                        10 all the terms of this Stipulated Protective Order and I understand and acknowledge that
                                                                                                        11 failure to so comply could expose me to sanctions and punishment in the nature of
                                                                                                        12 contempt. I solemnly promise that I will not disclose in any manner any information or
TUCKER ELLIS LLP




                                                                                                        13 item that is subject to this Stipulated Protective Order to any person or entity except in
                                                                                                        14 strict compliance with the provisions of this Order.
                                                                                                        15        I further agree to submit to the jurisdiction of the United States District Court for the
                                                                                                        16 Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                                                        17 Protective Order, even if such enforcement proceedings occur after termination of this
                                                                                                        18 action. I hereby appoint __________________________ [print or type full name] of
                                                                                                        19 _______________________________________ [print or type full address and telephone
                                                                                                        20 number] as my California agent for service of process in connection with this action or any
                                                                                                        21 proceedings related to enforcement of this Stipulated Protective Order.
                                                                                                        22 Date: ______________________________________
                                                                                                        23 City and State where sworn and signed: _________________________________
                                                                                                        24
                                                                                                        25 Printed name: _____________________________
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                         16
                                                                                                                                           STIPULATED PROTECTIVE ORDER
